DETAILED ACTION
This action is responsive to the following communications: Applicants’ Response to Ex parte Quayle action filed on July 29, 2022. All references to this application refer to the U.S. Patent Application Publication No. 2021/0216600 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this case. Claims 12 and 13 were amended. Claims 1 and 12 are the independent claims. Claims 1-20 are allowed.

Drawings



The objections to the drawings are withdrawn as moot in view of the amendments to the Specification.  

Claim Objections
The objections to claims 12 and 13 are withdrawn in view of the amendments.

REASONS FOR ALLOWANCE
The following is a restatement of the Examiner’s statement of reasons for allowance from the Ex parte Quayle action previously mailed:

The Examiner has carefully examined independent claims 1 and 12. The closest prior art references of record are U.S. Patent No. 7,734,995 B1 (hereinafter Saikaly) and U.S. Patent Application Publication No. 2016/0077902 A1 (hereinafter Feng).

Claims 1 and 12 are patentable over Saikaly and Feng at least because the cited combination of references does not teach or suggest the following limitations, recited in one form or another, by independent claims 1 and 12:

by the document form engine residing on the user computing device, constructing one or more interactive web form pages from the pushed dynamic template;

The Examiner notes that it is not the above limitation in isolation, but rather the limitation as it appears in the specific combinations recited in the independent claims, which defines the patentability of the claimed invention. Additionally, the Examiner relied upon the Applicants’ arguments (see Response, pages 11-16).

Any comments considered necessary by the Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173